DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
01.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
02.	This action is in response to Applicant’s amendment filed on 11/24/2020.  Claims 1 – 23 are pending in the present application.
	Applicant’s arguments and amendments are considered but are not persuasive.
	This action is made final.

Response to Amendment
03.	Applicant argues that not all claimed limitations are disclosed by the prior art references, Bakthavatchalam and Bunn.  With respect to claim 1, the claim has been amended to recite that the disabling and enabling of the portions based on a value of the payload is done prior to a search operation.  Applicant argues that the prior art does not disclose this specific features.  Examiner agrees that the prior art does not disclose this limitation, as this appears to disclose the novelty of the application, in that the portions are enabled and disabled based on the value of the payload before the search is performed.  However, the other independent claims (claim 11 and 16) do not include this limitation.  Applicant does not supply any new arguments with respect to these limitations, and such the same rationale is used to show that the prior art discloses the 

Claim Rejections - 35 USC § 103
04.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

05.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


06.	Claims 11 – 14 and 16 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bakthavatchalam et al. (US PGPub 2018/0114023), hereinafter “Bakthavatchalam”, in view of Bunn et al. (US PGPub 2002/0049861), hereinafter “Bunn”.
	Consider claim 11, Wegener discloses a method comprising:
	determining a plurality of tokens used to encode a block of data (paragraphs [0028], [0029], data in encoded through the usage of tokens);

	disabling a first portion of the lookup table and enable a second portion of the lookup table (paragraphs [0038], [0042], [0046], different portions of the lookup table are utilized and enabled based on the operations being executed with respect to the table);
	searching for a match between a token and the payload in the second portion of the lookup table ([0077], [0116], [0169], [0180], matches for token and the payload are determined based on the random access to portions of the table of tokens).
	However, Bakthavatchalam does not disclose the usage of a payload, which can be used to determine a token match.
	In the same field of endeavor, Bunn discloses a method comprising:
	based on a value of a payload of the block of data (paragraphs [0067], [0078], the blocks of data have payloads assigned to them, which can be used to lookup data);
	search for a match between a token and the payload in the second portion of the lookup table (paragraphs [0067], [0087], [0088], a search is performed to find a token that matches the payload within the lookup table).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the payloads taught by Bunn into the utilization of lookup tables for tokenized data for the purpose of allowing the lookup table to be used for more efficient decompression.
	Consider claim 12, and as applied to claim 11 above, Bunn discloses a method comprising:

	Consider claim 13, and as applied to claim 11 above, Bakthavatchalam discloses a method comprising:
	the tokens are ordered by increasing numeric value in the lookup table (paragraphs [0039], [0042], the lookup table is organized such that the values of the tokens are used to determine the order of the table).
	Consider claim 14, and as applied to claim 11 above, Bakthavatchalam discloses a method comprising:
	populating a first table comprising entries for each token length specified by a header associated with the block of data, wherein a first entry of the first table corresponds to a first token length and comprises an address of the lookup table at which a token of the first token length is to be stored (paragraphs [0038], 0039], [0042], a lookup table is populated with tokens based on the length of the tokens, whereby the lookup table stores the tokens and length information for each entry).
	Consider claim 16, Wegener discloses at least one machine readable storage medium having instructions stored thereon, the instructions when executed by a machine to cause the machine to:
	determine a plurality of tokens used to encode a block of data (paragraphs [0028], [0029], data in encoded through the usage of tokens);

	disable a first portion of the lookup table and enable a second portion of the lookup table (paragraphs [0038], [0042], [0046], different portions of the lookup table are utilized and enabled based on the operations being executed with respect to the table);
	search for a match between a token and the payload in the second portion of the lookup table ([0077], [0116], [0169], [0180], matches for token and the payload are determined based on the random access to portions of the table of tokens).
	However, Bakthavatchalam does not disclose the usage of a payload, which can be used to determine a token match.
	In the same field of endeavor, Bunn discloses a non-transitory machine readable storage medium comprising:
	based on a value of a payload of the block of data (paragraphs [0067], [0078], the blocks of data have payloads assigned to them, which can be used to lookup data);
	search for a match between a token and the payload in the second portion of the lookup table (paragraphs [0067], [0087], [0088], a search is performed to find a token that matches the payload within the lookup table).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the payloads taught by Bunn into the utilization of lookup tables for tokenized data for the purpose of allowing the lookup table to be used for more efficient decompression.
claim 17, and as applied to claim 16 above, Bunn discloses a non-transitory machine readable storage medium comprising:
	compare the payload against a last token of the second portion of the lookup table to determine whether to enable the second portion of the lookup table (paragraphs [0080], [0087], [0088], portions of the lookup table are utilized based on a comparison of the payload against the tokens).
	Consider claim 18, and as applied to claim 16 above, Bakthavatchalam discloses a non-transitory machine readable storage medium comprising:
	the tokens are ordered by increasing numeric value in the lookup table (paragraphs [0039], [0042], the lookup table is organized such that the values of the tokens are used to determine the order of the table).
	Consider claim 19, and as applied to claim 16 above, Bakthavatchalam discloses a non-transitory machine readable storage medium comprising:
	populate a first table comprising entries for each token length specified by a header associated with the block of data, wherein a first entry of the first table corresponds to a first token length and comprises an address of the lookup table at which a token of the first token length is to be stored (paragraphs [0038], 0039], [0042], a lookup table is populated with tokens based on the length of the tokens, whereby the lookup table stores the tokens and length information for each entry).

Allowable Subject Matter
07.	Claims 1 – 10, 15, and 20 – 23 have been examined and deemed allowable over the prior art of record. 
Reasons for the Indication of Allowable Subject Matter
08.	The following is a statement of reasons for the indication of allowable subject matter:
	The primary reason for allowance of claims 1 – 10 and 21 – 23 in the instant application is because the prior arts of record do not teach or suggest “disable a first portion of the lookup table and enable a second portion of the lookup table prior to a search operation, the disabling and enabling based on a value of a payload of the block of data; and perform the search operation by searching for a match between a token and the payload in the second portion of the lookup table”.  The prior art of record including the disclosures above neither anticipates nor renders obvious the above recited combination.
	The primary reason for allowance of claims 15 and 20 in the instant application is because the prior arts of record do not teach or suggest “determine a lowest valued token of a particular token length; and activate a segment of the second portion of the lookup table for use in the search for the match, the activation based on a comparison between the lowest valued token and the payload”.  The prior art of record including the disclosures above neither anticipates nor renders obvious the above recited combination.
	As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).


Conclusion
09.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

10.	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
	P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

11.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christopher Raab whose telephone number is (571) 
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Tamara Kyle can be reached on (571) 272-4241. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/CHRISTOPHER J RAAB/Primary Examiner, Art Unit 2156                                                                                                                                                                                                        

February 26, 2021